Exhibit 10(d)(1)


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


GULF POWER COMPANY


Only non-employee directors are compensated for service on the Board of
Directors (the "Board") of Gulf Power Company.


At the election of the director, all or a portion of the cash retainer may be
payable in common stock of The Southern Company, all or a portion of total cash
compensation may be deferred under the Deferred Compensation Plan, and all of
the stock retainer may be deferred under the Deferred Compensation Plan until
membership on the Board is terminated.  There is no pension plan for
non-employee directors.


During 2009 and prior to April 1, 2010, the pay components were as follows:
 

 

  ●  Annual Cash Retainer Fee: $12,000 per year (paid quarterly)   ●  Annual
Stock Retainer Fee: 340 shares of common stock of The Southern Company (paid
quarterly)   ●  Board Meeting Fees: $1,200   ●  Committee Meeting Fees: $1,000

 
 
Effective April 1, 2010, the pay components are as follows:
 
 

  ●  Annual Cash Retainer Fee: $22,000 per year (paid quarterly)   ●  Annual
Stock Retainer Fee: $19,500 per year payable in common stock of The Southern
Company (paid quarterly)   ●  Board Meeting Fees: If more than five meetings of
the Board are held in a calendar year, $1,200 will be paid for participation in
each meeting of the Board beginning with the sixth meeting.   ●  Committee
Meeting Fees: If more than five meetings of any one Committee are held in a
calendar year, $1,000 will be paid for participation in each meeting of that
Committee beginning with the sixth meeting.

 
 

 